Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 1of13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CONSTRUCTION FINANCIAL
ADMINISTRATION SERVICES LLC

D/B/A CFAS |
113 Iron Furnace Court : CIVIL ACTION NO.:
Lewisberry, PA 17339 .
~ Plaintiff,
v.
FEDERAL INSURANCE COMPANY : DEMAND FOR JURY TRIAL

251 North Illinois Street, Suite 1100
Indianapolis, IN 46204
Defendant.

COMPLAINT

Plaintiff, Construction Financial Administration Services, LLC d/b/a CF AS (“CFAS”), by

and through its undersigned counsel, hereby asserts the following Complaint against Defendant

and in support thereof states the following:
| L THE PARTIES

1, Plaintiff CFAS is a limited liability company duly organized and existing under the
laws of the Commonwealth of Pennsylvania with a business address at 113 Iron Furnace Court,
Lewisberry, PA 17339, with all members citizens of States other than Indiana. At all relevant
times, CFAS’s principal office was located in Southport, North Carolina and the occurrences
relevant to this action took place there.

2. Defendant Federal Insurance Company (“Federal Insurance”) is a property and
casualty insurer and surety organized as a corporation under the laws of the State of Indiana, with
a registered principal place of business address of 251 North Illinois Street, Suite 1100,

Indianapolis, IN 46204.

5744977V1
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 2 of 13

3. Federal Insurance is a member company d/b/a as part of the Chubb Group of
Insurance Companies. Claims submitted under Chubb insurance policies issued by Federal
Insurance are administered by Claims Department, The Chubb Croup of Insurance Companies, 82
Hopmeadow Street, Simsbury, Connecticut, 06070-7683,

ll. JURISDICTION AND VENUE

4, This Court has original jurisdiction pursuant to 28 U.S.C. §1332(a) because there
is complete diversity of citizenship between the parties and the amount in controversy exceeds
$75,000.00, exclusive of interest and costs.

S, Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §139]1
as Federal Insurance d/b/a Chubb Group of Insurance Companies, conducts, transacts, and solicits
business in this District.

Wi. FACTUAL BACKGROUND
A. CFAS - An Independent Third-Party Construction Project Funds Administrator.

6. CFAS is in the business of independent third-party construction funds
administration. CFAS administers construction project funds for small and emerging contractors
awarded construction contracts by government agencies where sureties issuing performance and
payment bonds for the projects require independent third-party project fund administration to
mitigate the payment risk under the bonds. CFAS services include the deposit and disbursement
of project funds paid by government agencies on construction projects involving CFAS’s
contractor clients to entities providing labor and material to CFAS’s contractor clients on that
specific project.

B. CFAS’s Insurance Coverage Provided by Federal Insurance.
7, In or about August 2017, in consideration of the payment of a premium, Federal

Insurance issued to CFAS at its office in North Carolina the Chubb Professional Errors and
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 3 of13

Omissions Policy No.8243-6189 (the “Policy”) to CFAS for the policy period August 21, 2017 to
August 21, 2018.

8, The Policy has a limit of liability of $2,000,000.00 per claim and $2,000,000.00 in
the aggregate for claims arising from Wrongful Acts which occurred after January 1, 2017.

9, The CFAS Policy, in its pertinent parts, states that:

"(Federated Insurance Company] shall pay Loss on behalf of the Insureds resulting from
any Claim first made against such Insureds ............. for Wrongful Acts committed by the
Insureds solely in the performance of or failure to perform Insured Services the acts. See
Policy, I. INSURING CLAUSE, p. 3 of 14)

Claim means a written demand for monetary damages or non-monetary relief. See Policy,
II. DEFINITIONS, (B)(1)(a), p. 3 of 14

Insured(s) means the Insured Organization and any Insured Person. See Policy, IL.
DEFINITIONS, (G), p. 4 of 14

Insured Person(s) means any past, present or future natural person director, officer,
partner, or Employee of the Insured Organization, but only while such person was, is or
shall be acting within the scope of his or her duties as such. See Policy, II. DEFINITIONS,
(I), p. 4 of 14) a

Insured Services means only services that (i) are performed for others for a fee and (ii)
are identified in Item 6 of the Declarations, including any such services that are performed
electronically utilizing the Internet or a network of two or more computers. See Policy, II.
DEFINITIONS, (J), p. 4 of 14)

Loss means the total amount which any Insured becomes legally obligated to pay as a
result of any Claim made against such Insured, including:

(1) damages, including punitive or exemplary damages, to the extent such damages are
insurable under the law most favorable to the insurability of such damages of any
jurisdiction which has a substantial relationship to the Insureds, the Company, this Policy
or the Claim;

(2) judgments and settlements;

(3) pre-judgment and post-judgment interest; and

(4) Defense Costs.

See Policy, II, DEFINITIONS, (L), p. 4-4 of 14

10. The Policy, as amended by Endorsement/Rider 3, provides that Federal Insurance:

shall pay on behalf of the Insured, Loss on account of a Claim first
made against the Insured during the Policy Period, or the Extended
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 4 of 13

Reporting Period if applicable, for a Wrongful Act on or after the
Prior Acts Date as set forth in Item 7 of the Declarations, by the
Insureds or by any entity or natural person for whose Wrongful Acts
the Insured is legally liable.

11.  Endorsement/Rider No. 2 deletes the definition of “Insured Services” as defined
in Section II, Definitions (J) of the Policy, supra, and replaced it with the following definition:
(J) Insured Services means consulting services performed for others
for a fee, including any such consulting services that are performed
electronically utilizing the internet or a network of two or more
computers provided that such consulting services shall not include
accounting, legal, architectural, engineering, actuarial, asset
management, investment, financial planning, foreclosure, debt

settlement, loan modification or refinance, Medical or Utilization
Review services. ,

12. The Policy defines Wrongful Acts as follows:
(T) Wrongful Act(s) means any actual or alleged negligent act, error
or omission committed, attempted, or allegedly committed: or
attempted solely in the performance of or failure to perform Insured
Services, by an Insured Organization or by an Insured Person acting

in his or her capacity as such and on behalf of an Insured
Organization.

C. Standard Internal Operating Procedures Implemented by CFAS to Insure Proper

Disbursement of Construction Funds.

13. In order to fulfill CFAS’s responsibilities as an independent construction funds
administrator and to ensure the timely and proper disbursement of project funds, CFAS has
implemented internal operating procedures that its employees were expected to follow in
receiving, depositing and disbursing of project funds.

14. CFAS internal operating procedures require CFAS to enter into a Funds
Administration and Disbursement Agreement with each of its contactor clients requiring, inter

alia, for the contractor client to: (a) agree to the establishment of a bank account for deposit of

 
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 5 of 13

project funds with CFAS as the sole authorized signatory on disbursements (“Disbursement
Account”); (b) provide CFAS with a complete list of subcontractors and material suppliers to be
utilized by contractor client on the construction project to whom CFAS will be required to disburse
project funds, including contact information for each subcontractor and supplier, the amount of
each of their contracts for labor and materials to be supplied, and W-9 information; (c) provide
CFAS with copies of its contracts with the project owner and with each of its subcontractors and
suppliers; (d) provide the original bid estimate for the project with breakdowns, an itemized budget
of project costs, and all signed purchase orders issued on the project; (e) provide an irrevocable
“Letter of Direction or Assignment of Claims” directing the project owner to send to CFAS all
payments issued for the project for deposit into and disbursement by CFAS from the
Disbursement Account; and (f) provide CFAS a formal disbursement voucher in pre-approved
form for any payment request submitted to CFAS for project funds (“Disbursement Voucher”).

15. | CFAS’s internal operating procedures require each Disbursement Voucher to be
accompanied with: (a) a copy of the underlying payment application made by the contractor client
to the project owner for release of project funds to CFAS for work completed and/or materials
supplied on the project, with identification of the line item in the payment application to which the
disbursement request applies (“Marked-Up Payment Application”); (6) copies of the
subcontractor and/or supplier invoices for the work completed and/or supplies delivered; and (c) a
Release and Waiver Form, duly executed and notarized by the subcontractor and/or or supplier for
such invoices.

16.  CFAS’s internal operating procedures also contemplated that CFAS, before
authorizing any disbursement from the Disbursement Account, to verify that it had received all the

documentation the client was required to provide under the Funds Administration and
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 6 of 13

Disbursement Agreement including the documents required to be submitted in connection with
any payment request.
D. The Fence Project.

17. On or about November 9, 2017, SWF Constructors (““SWFC”) entered into a
contract with the US-Army Engineer District - Fort Worth (“Fence Project Owner’) to perform
construction work for a project described as D/B Calexico Fence Replacement, 2 Miles Calexico,
California - W9126G-D-0010 (the “Fence Project”).

18. The surety for the labor and performance bonds issued for the Fence Project
required SWFC to utilize the services of an independent third-party funds administrator and SWFC
retained the services of CFAS,

19. On or about November 14, 2017, pursuant to its internal operating procedures,
SWEC and CFAS entered into a Funds Administration and Disbursement Agreement (“SWFC
Funds Administration and Disbursement Agreement”) providing for CFAS to provide
independent third-party fund administrator services to SWFC for the Fence Project.

20. Pursuant to CFAS’s internal operating procedures and as required by the SWFC .
Funds Administration and Disbursement Agreement, a SWFC Disbursement Account was
established for the Fence Project with an officer of CFAS as the sole authorized signatory for
disbursement of funds from the account.

21. Pursuant to CFAS’s internal operating procedures and the SWFC Funds
Administration and Disbursement Agreement, SWFC provided to CFAS the documentation that it
was required to provide under the Funds Administration and Disbursement Agreement including:
an itemized budget for the Fence Project, a list identifying the subcontractors and suppliers

supplying services and materials for the Fence Project including contact information and W-9
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 7 of 13

information for each subcontractor and supplier, and copies of SWFC’s contract with the Fence
Project Owner and each of its subcontractors and suppliers for the Fence Project.

E. The Custom and Practice Followed by SWFC in Requesting Payments and by CFAS
in Processing Disbursements from the SWFC Disbursement Account.

22. With respect to payment requests made prior to the April 9, 2018, SWFC had

provided to CFAS: (a) a Disbursement Voucher; (b) a summary of the payments sought on the

Disbursement Voucher; (c) copies of any subcontractor or supplier invoices to be paid; (d) copies

of the Marked-Up Payment Application, and; (¢)a Waiver and Release Form signed and notarized
by each subcontractor or supplier to be paid from the SWFC Disbursement Account.

23. With respect to payment requests prior to April 9, 2018, before sending out any
payments from the SWFC Disbursement Account, a CFAS employee had verified that all required
documentation supporting the payment request had been received, and the CFAS officer
responsible for authorizing the disbursement had verified that the documentation supported the
payment request. |

F. CFAS’s Errors and Omissions in Processing Two Disbursements Requests from the
SWFC Disbursement Account.

24, On or about Friday, April 6, 2018, CFAS received a $1,692,441.91 payment from
the Fence Project Owner which funds were deposited into the SWFC Disbursement Account for
payment of SWFC subcontractors and suppliers.

25. On Monday, April 9, 2018, CFAS received what purported to be a request from
SWEC for expedited payment from the SWFC Disbursement Account in the amount of
$600,000.00 to HK Canopy Technology Limited “HKCTL”) by wire transfer to a bank account
under the name of HKCTL at Hang Seng Bank in Hong Kong. An invoice accompanied the

request.
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 8 of 13

26. HKCTL was not listed in SWFC’s budget. for the Fence Project as a SWFC
subcontractor or supplier and SWFC had not provided CFAS a copy of any contract between
HKCTL and SWEC for the Fence Project.

27. The April 9, 2018 payment request purported to have been made by SWFC did not
include the required: (a) Disbursement Voucher; (b) SWFC’s Matked-Up Payment Application;
or (c) executed Release and Lien Waiver forms.

28.  CFAS’s employees and/or officers erred in the processing of the payment request
failing to follow CFAS’s internal operating procedures in that its employees and officers failed to
ascertain, review and verify that the suppler was listed in SWFC’s budget, that a copy of the
subcontract had been received, and that the request included a Disbursement Voucher, SWFC’s
Marked-Up Payment Application, or an executed Release and Lien Waiver form from the
purported supplier. Nonetheless, CFAS made the requested payment.

29. On Tuesday, April 10, 2018, CFAS received. what purported to be a second
payment request from SWFC for another expedited payment to HKCTL from the SWFC
Disbursement Account in the amount of $700,000.00 to be made by wire transfer to the same bank
account at Hang Seng Bank in Hong Kong.

30. The SWFC’s April 10, 2018 payment request did not include the required: (a)
Disbursement Voucher; (b) SWFC’s Marked-Up Payment Application; or-(c) executed Release
and Lien Waiver forms.

31.  CFAS’s employees and/or officers erred in the processing of the payment request
failing to follow CFAS’s internal operating procedures in that its employees and officers failed to .
ascertain, review and verify that the suppler was listed in SWFC’s budget, that a copy of the

subcontract had been received, and that the request included a Disbursement Voucher, SWFC’s
Case 2:19-cv-00020-RK Document 1 Filed 01/03/19 Page 9 of 13

Marked-Up Payment Application, or an executed Release and Lien Waiver form from the_

purported supplier. Nonetheless, CFAS made the requested payment.

G. CFAS’s Discovery that the April 9 and April 10, 2018 Payment Requests Were
Fraudulent.

32. On Wednesday, April 11, 2018, SWFC submitted a Disbursement Voucher and
related documentation requesting further payments from the SWFC Disbursement Account.
33. | Upon receiving the April 11, 2018 payment requests, CFAS informed SWFC that

it could not process the payments requested because the payments it made to HKCTL, pursuant to

the April 9, 2018 and April 10, 2018 payment requests, had depleted the SWFC Disbursement

Account and there were insufficient funds in the account to make any payment in response to the
SWEC’s April 11, 2018 requested payments.

34, On or about April 11, 2018, SWFC informed CFAS that HKCTL was not a SWFC
subcontractor or supplier, that SWFC had not authorized or requested the payments to HKCTL
and that HKCTL was not entitled to the funds that it was paid. |

H. SWFC’s Notice of Claim and CFAS’s Efforts to Stop of Otherwise Mitigate Losses.

35. Upon being advised by SWFC that it had not requested the April 9, 2018 and April

10, 2018 payments, CFAS immediately contacted the banks in the United States involved with

the wire transfer, the Hang Seng Bank in Honk Kong and law enforcement in the United States

and Hong Kong to try to stop the transfer and/or to recover the payments, and hired legal counsel.

to assist in the recovery effort.

36. By letter to CFAS dated April 13, 2018, SWEC issued a “Notice of Demand” to

CFAS.
37. In its Notice of Demand, SWEC reiterated its position that the two wire transfers

totaling $1,300,000.00 that were made from the SWFC Disbursement Account to an account in

 

 
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 10 of 13

Hong Kong were made without any of the documentation required by the SWFC Funds
Administration and Disbursement Agreement.
38. | SWEC further advised CFAS that:
[t]he Project for which funds were being held in trust by CFAS
requires payment of subcontractors within seven days of receipt of
funds. Failure to make timely payment may have serious
repercussions on the to perform the [Fence Project] contract.
39, SWFC demanded that CFAS:
1) Immediately remit $1,300,000 to the project account for
payment of a subcontractor payment that is due no later than:
April 13, 2018.
2) Provide a copy of any and all insurance policies that may cover
this claim including errors and omissions, crime, cyber liability
and or fiduciary bonds.
3) Provide a copy of any and all claims correspondence and claim
number with any bank, insurance carrier, government agency
regarding the wire transfer and the recovery of funds.
40.  CFAS believes and therefore avers that CFAS was under a legal obligation to
replenish the Fence Project Funds it had negligently disbursed to HKCTL’s account in Hong Kong.
4l. In an effort to avoid the substantial damages that it would have incurred if CFAS
allowed a default to occur under the Fence Project contract as a result of its failure to timely pay
subcontractors and suppliers, and to continue to fulfill its legal obligations and its duties under the
SWFC Funds Administration and Disbursement Agreement, and its independent duties as a
fiduciary of funds it received in trust for the Fence Project, CFAS borrowed $1,000,000.00 and
deposited the funds into the SWFC Disbursement Account for payment of SWFC subcontractor
and suppliers.

42.  CFAS has reserved its right to recover from any responsible party or any insurer

the amounts it added to the SWFC Disbursement Account.

10
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 11 of 13

43, On or about April 13, 201 8, pursuant to the instructions contained in the
authenticated SWFC April 11, 2018 Disbursement Voucher and the SWFC April 13, 2018 Notice
of Demand, CFAS disbursed $1,533,693.68 from the SWFC Disbursement Account.

44, . Through legal proceedings initiated in Hong Kong, CFAS recovered $127,007.87
of the $1,300,000.00 disbursed to HKCTL and deposited the recovered funds into the SWFC
Disbursement Account.

45.  CFAS incurred in excess of $60,000.00 in legal expenses in its attempt to recover
the negligently disbursed funds.

46. To make up the remaining shortfall, caused by the April 9, 2018 and April 10, 2018
payments to HKCTL, CFAS deferred receipt of the fees due it under the Funds Administration
and Disbursement Agreement. |

47. But for CFAS’s errors, omissions and negligence, by failing to follow its internal
operating procedures, the loss of $1.3 million would not have occurred. |

I. CFAS’s Submission of a Claim under its Errors and Omissions Insurance Policy

48. Pursuant to the terms of the Policy, on April 17, 2018, CFAS timely and promptly
made a claim under the Policy by sending a Notice of Claim to the Claims Department, Chubb
Group of Insurance Companies, 82 Hopmeadow Street, Simsbury, CT 06070-7683 (“Chubb
NOC”) informing Chubb of the losses it suffered as a result of the negligent acts, errors and
omissions of its employees and officers.

49. Despite CFAS’s claim for benefits under the Policy, Defendant has refused, without
legal justification, to pay CFAS’s claim. |

50. By letter dated June 6, 2018, Defendant, without legal justification, informed CFAS

that there was no coverage for the claim submitted by CFAS under the Policy.

1]
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 12 of 13

51. Solely asa result of Defendant’s wrongful denial of coverage and refusal to pay
benefits which CFAS purchased and Defendant is required to provide under the Policy, CFAS has
suffered loss and continues to suffer damages in an amount in excess of $1,200,000,00.

COUNT I (Breach of Contract)

52. Plaintiff restates the allegations contained in the preceding paragraphs and
incorporate them herei n by reference as though fully set forth herein.

53. | CFAS has complied with all terms and conditions of the Policy.

54. All conditions precedent have occurred or been performed.

55. | CFAS has made a timely claim under the Policy for losses it sustained and
continues to sustain as a result of the negligent errors and omissions of its employees and officers
in the performance of CFAS’s professional services as an independent third-party construction
funds administrator. |

56. Defendant has wrongfully denied coverage under the Policy,

57. Defendant has wrongfully refused to pay benefits to Plaintiff under the Policy.

58.  Asaresult of Defendant’s wrongful denial of coverage under the Policy and refusal
to pay. benefits as required by the Policy, Defendant.is in material breach of its obligations under
the Policy.

59, As the result of Defendant’s material breach of its obligations under the Policy,
CFAS has suffered and continues to suffer damages, including interest, attorney’s fees and costs.

WHEREFORE, Plaintiff demands judgment in its favor and against Defendant in an
amount in excess of $1,200,000.00, together with an award of pre-judgment interest, post judgment
interest, costs or expenses of litigation, reasonable attorneys’ fees and such other further relief as

this Court may deem appropriate.

12
Case 2:19-cv-00020-RK Document1 Filed 01/03/19 Page 13 of 13

A JURY TRIAL IS DEMANDED ON ALL CLAIMS TRIABLE BY JURY.

Dated: January 3, 2019

Respectfully submitted,

KAPLIN STEWART MELOFF REITER & STEIN, P.C,

». B~CffreAd

ROBERT A. KORN, ESQUIRE (PA ID 09229)
KEVIN G. AMADIO, ESQUIRE (PA ID 34735)
910 Harvest Drive

P.O. Box 3037

Blue Bell, PA 19422

(610) 941-2533 (telephone)

(610) 684-2013 (facsimile)

Attorneys for Plaintiffs

13
